Citation Nr: 0637573	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  95-40 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as being a residual of exposure to ionizing 
radiation.

2.  Entitlement to service connection for coronary artery 
disease, to include as being a residual of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to September 1947 
and from September 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2000, September 2003 and February 2005.  
The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in November 2004.

In March 2006, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c)


FINDINGS OF FACT

1.  Hypertension was not first manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is hypertension otherwise 
related to such service, to include as due to exposure to 
ionizing radiation.

2.  Hypertension preexisted the veteran's second period of 
service and did not increase in severity during such service.

3.  Coronary artery disease was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is hypertension otherwise 
related to such service, to include as due to exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2005 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's 
claims, any question as to the appropriate effective dates or 
disability ratings to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
a VA examination in connection with his claims as well as an 
etiology opinion from a specialist; thus, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claim under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension and coronary artery disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service, and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong (clear and unmistakable evidence that the 
disorder was not aggravated by service) of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003.

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established, as held by the Court of 
Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  A "radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the Board first notes that the 
veteran has applied for service connection for hypertension 
and coronary artery disease.  Neither of these diseases is 
either a presumed cancer listed under the provisions of 
38 C.F.R. § 3.309(d) nor a radiogenic disease listed under 
the provision of 38 C.F.R. § 3.311(b)(2).  As such, for 
purposes of this claim, the veteran cannot avail himself of 
the presumptive provisions of 38 C.F.R. § 3.309 or 38 C.F.R. 
§ 3.311 for radiation exposed veterans.  Therefore, the Board 
must now determine if service connection for either 
hypertension or coronary artery disease is warranted on a 
direct service connection basis.  

The Board notes that the veteran has two different periods of 
active duty service.  The veteran's service medical records 
for the first period of service from July 1942 to September 
1947 are devoid of reference to hypertension or coronary 
artery disease.  In fact, the veteran's September 1947 
discharge examination report shows that his heart and 
cardiovascular system were examined and found to be within 
normal limits.  There is also no medical evidence showing 
either hypertension or heart disease within one year of 
discharge in September 1947.  Additionally, there is no 
medical evidence to etiologically connect his current 
hypertension and heart disease to his first period of active 
duty service or the one-year period following discharge in 
September 1947.  

The Board now turns to the veteran's second period of active 
duty service from September 1980 to September 1982.  The 
record shows that the veteran's hypertension existed prior to 
his entry into active duty in September 1980 as August 1980 
examination reports clearly show that the veteran reported 
having high blood pressure and being on blood pressure 
medication for three years.  Additionally, the examination 
reports note that the veteran's sitting blood pressure was 
130/80 and 150/82 and that his standing blood pressure was 
140/80.  The examiner noted that the veteran had "mild 
hypertension", although this written statement appears to 
have been subsequently crossed out.  Thus, the Board finds 
that clear and unmistakable evidence demonstrates that 
hypertension existed upon entry into the veteran's second 
period of active duty service.  As such, the Board must now 
determine whether or not the veteran's hypertension was 
aggravated during his second period of active duty service.  

Turning the medical evidence of record for the period from 
September 1980 to September 1982, the Board notes that in 
December 1981, the veteran underwent a medical board for 
lumbar spondylosis with low back pain.  At that time, an 
internal medicine consultation was requested.  The 
consultation report indicates that the veteran had a history 
of good control of his blood pressure with his then 
medication until the time of the examination.  His blood 
pressure was 174/106 and the assessment was essential 
hypertension "not in the best control."  Inderal was added 
to his other blood pressure medications with follow-up 
recommended in two weeks.  A December 1981 medical board 
narrative summary notes the veteran's history of hypertension 
and the medication he took on a daily basis to treat the 
condition.  The diagnoses included essential hypertension 
that existed prior to service and that was not aggravated 
during service.  Later that month, the veteran's blood 
pressure was 172/90 and he complained of black-out symptoms.  
The assessment included essentially asymptomatic hypertension 
with increased blood pressure.  January 1982 treatment 
records show blood pressure readings ranging from 130/80 to 
180/110.  The veteran complained of headaches and blurred 
vision.  The assessment was hypertension, not well 
controlled.  A February 1982 physical evaluation board found 
the veteran's hypertension to be unrelated to his second 
period of active duty and found that it was not ratable.  

In light of the medical evidence of record showing different 
blood pressure readings during the veteran's second period of 
active duty service, the Board requested an opinion from a 
specialist regarding whether or not the veteran's 
hypertension increased in severity during the active duty 
service period and, if so, whether or not such increase was 
beyond the natural progression of the disorder.  After 
reviewing the veteran's medical records, G.C., a Cardiology 
Nurse Practitioner and M.K., a Professor of Medicine-
Cardiology and attending Cardiologist, stated that it was 
their opinion that it was not as likely as not that the 
veteran's pre-existing hypertension increased in severity 
beyond the nature progression of the disorder during the 
veteran's second period of active duty service.  
Specifically, the examiners noted that in reviewing the 
veteran's blood pressure readings for the second period of 
service, it is clear that they reflect a period of suboptimal 
control, but that it was impossible to decipher whether that 
was related to suboptimal medication management, non-
medication compliance, dietary indiscretion, work-related 
stress, or other environmental factors.  The examiners 
explained that while toxic exposure could not be absolutely 
ruled out, environmental features apart from dietary 
indiscretion are far less likely to be directly responsible 
for the advance of the veteran's hypertension and that it was 
much more likely a combination of aging and inadequate 
medical titration and/or medication non-compliance that would 
interact more primarily with the natural history or 
progression of the veteran's hypertension.  There are no 
contrary medical opinions of record.  

The only medical opinion of record which addresses whether or 
not the veteran's pre-existing hypertension was aggravated 
beyond the natural progression of the disorder during his 
second period of active duty service is negative.  As such, 
the preponderance of the evidence is against a finding that 
the veteran's pre-existing hypertension was aggravated beyond 
its natural progression during active duty service.  
Therefore, entitlement to service connection for hypertension 
is denied.  

As for the veteran's claim of entitlement to service 
connection for coronary artery disease, the Board notes that 
the service medical records for the veteran's second period 
of active duty service are negative for complaints or 
diagnosis of coronary artery disease.  The record shows that 
coronary artery disease was first noted several years after 
the veteran's second period of active duty service with 
coronary artery bypass graft in 1991.  There is no medical 
evidence of record which etiologically relates the veteran's 
current coronary artery disease with his second period of 
active duty service, to include the one-year presumptive 
period following discharge in September 1981.  

In summary, neither hypertension nor coronary artery disease 
is a presumptive cancer or radiogenic disease under the 
provisions of 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311(b)(2).  As such, there is no basis for awarding 
service connection for either hypertension or coronary artery 
disease under the presumptive provisions of 38 C.F.R. § 3.309 
and 38 C.F.R. § 3.311 for radiation exposed veterans.  
Additionally, as explained in more detail above, there is no 
basis for awarding service connection for hypertension or 
coronary artery disease based on the veteran's first period 
of active duty service, to include the one-year presumptive 
period following discharge in September 1947.  Finally, for 
the reasons articulated above, there is also no basis for 
awarding service connection for hypertension or coronary 
artery disease on a direct service connection basis, or the 
basis of aggravation of a pre-existing disability, or the 
basis of manifestation of the disease during the one-year 
presumptive period following discharge from active duty 
service in September 1981.  The Board acknowledges the 
veteran's contention that his current coronary artery disease 
is caused by his hypertension; however, as entitlement to 
service connection for hypertension is not warranted, it 
follows that entitlement to service connection for coronary 
artery disease, as secondary to hypertension, is also not 
warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for hypertension, to 
include as being a residual of exposure to ionizing radiation 
is denied.

Entitlement to service connection for coronary artery 
disease, to include as being a residual of exposure to 
ionizing radiation, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


